The Supreme Court of the United States, on October 9, 1979, granted a motion of the petitioner for certiorari, vacated the judgment in State v. Moye, 177 Conn. 487, 418 A.2d 870, and remanded the case “for further consideration in light of Sandstrom v. Montana,” 442 U.S. 510, 99 S. Ct. 2450, 61 L. Ed. 2d 39. The decision of the Supreme Court of the United States is reported in Moye v. Connecticut, 444 U.S. 983, 100 S. Ct. 199, 62 L. Ed. 2d 129.
Pursuant to, and in conformity with, the mandate of the Supreme Court of the United States, and with our holding in State v. Harrison, 178 Conn. 689, 425 A.2d 111, the judgment of the Superior *762Court is set aside, a new trial is ordered, and the case is remanded to the Superior Court for further proceedings not inconsistent with the decisions hereinabove cited.
Decided December 11, 1979